Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of this
20th day of June, 2013, by and between Alaska Pacific Bancshares, Inc. (the
"Company"), and its wholly owned subsidiary, Alaska Pacific Bank (the “Bank”),
and Craig E. Dahl (the "Employee").
 
WHEREAS, the Employee serves as the President and Chief Executive Officer of the
Company and of the Bank;
 
WHEREAS, the Employee has made and will continue to make a major contribution to
the success of the Company and the Bank in the position of President and Chief
Executive Officer;
 
WHEREAS, the Board of Directors believes that it is in the best interests of the
Company and the Bank for the Company and the Bank to enter into an employment
agreement with the Employee in order to assure continuity of management of the
Company and its subsidiaries; and
 
WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement (the “Agreement”) with the Employee.
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:
 
1.    Definitions.
 
(a)   The term “Change in Control” is defined in accordance with the definition
of that term in the Change in Control Severance Agreement.
 
(b)   The term “Change in Control Severance Agreement” means that Change in
Control Severance Agreement executed by the Bank and Employee on September 4,
2007, or any successor Change in Control Severance Agreement the parties execute
during the term of this Agreement.
 
(c)   The term “Code” is defined as the Internal Revenue Code of 1986, as
amended.
 
(d)   The term "Consolidated Subsidiaries" means any subsidiary or subsidiaries
of the Company (or its successors) that are part of the affiliated group (as
defined in Section 1504 of the Code, without regard to subsection (b) thereof)
that includes the Bank.
 
(e)   The term "Date of Termination" means the date upon which the Employee
experiences a Separation from Service, as specified in a notice of termination
pursuant to Section 8 of this Agreement. For purposes of Section 7(d), relating
to payments on account of a Change in Control, the term "Date of Termination"
shall have the meaning provided in the Change in Control Severance Agreement.
 
(f)   The term "Effective Date" means, with respect to this Agreement, June 20,
2013.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(g) The term "Involuntary Termination" means the Employee’s Separation from
Service (i) at the direction of either the Company or the Bank or both without
his express written consent; or (ii) by the Employee by reason of a material
diminution of or interference with his duties, responsibilities or benefits,
including (without limitation) any of the following actions unless consented to
in writing by the Employee: (1) a requirement that the Employee be based at any
location not within 50 miles of Juneau, Alaska, except for reasonable travel on
Company or Bank business; (2) a material demotion of the Employee (which shall
not include a demotion by the Board of Directors that is taken to comply with
any regulatory compliance requirement); (3) a material reduction in the number
or seniority of personnel reporting to the Employee or a material reduction in
the frequency with which, or in the nature of the matters with respect to which
such personnel are to report to the Employee, other than as part of a Bank- or
Company­wide reduction in staff; (4) a reduction in the Employee's salary or a
material adverse change in the Employee's perquisites, benefits, contingent
benefits or vacation, other than (A) as part of an overall program applied
uniformly and with equitable effect to all members of the senior management of
the Bank or the Company, or (B) as required to comply with any regulatory
compliance requirement; or (5) a material and permanent increase in the required
hours of work or the workload of the Employee. The term "Involuntary
Termination" does not include Termination for Cause, termination of employment
due to death, termination due to disability pursuant to Section 7(f) of this
Agreement, retirement or suspension or temporary or permanent prohibition from
participation in the conduct of the Bank's affairs under Section 8 of the
Federal Deposit Insurance Act.
 
(h) The term “Section 409A” shall mean Section 409A of the Code and the
regulations and guidance of general applicability issued thereunder.
 
(i) The term “Separation from Service” shall have the same meaning as in Section
409A, taking into account the rules and presumptions provided for in Treasury
Regulation Section 1.409A-1(h) or any successor regulation. Notwithstanding the
foregoing, for purposes of determining whether the Employee is entitled to a
payment on account of Involuntary Termination under Section 7(a), Section 7(d)
or Section 10 of this Agreement, the term “Separation from Service” shall
require the complete cessation of services to the Bank, the Company and all
Consolidated Subsidiaries.
 
(j) The terms "Termination for Cause" and "Terminated For Cause" mean the
Employee’s Separation from Service with either the Company or the Bank, as the
case may be, because of the Employee's personal dishonesty, incompetence,
willful misconduct, breach of a fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, a material violation of any regulatory requirements, or
(except as provided below) material breach of any provision of this Agreement.
The Employee shall not be deemed to have been Terminated for Cause unless and
until there shall have been delivered to the Employee a copy of a resolution,
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board of Directors at a meeting of the Board duly called and
held for such purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with the Employee's counsel, to be heard
before the Board), stating that in the good faith opinion of the Board of
Directors the Employee has engaged in conduct described in the preceding
sentence and specifying the particulars thereof in detail. Notwithstanding the
foregoing, for

 
2

--------------------------------------------------------------------------------

 
purposes of Section 7(d), relating to payments on account of a Change in
Control, the term "Termination for Cause" shall have the meaning provided in the
Change in Control Severance Agreement.
 
               2.           Term. The term of this Agreement shall be a period
of two years commencing on the Effective Date of the Agreement, subject to
earlier termination as provided herein (the “Initial Two-Year Term”). The term
of this Agreement may be extended for an additional two-year term (a “Successor
Two-Year Term”), subject to earlier termination as provided herein, provided
that  no later than 90 days prior to the end of the Initial Two-Year Term, the
Board of Directors explicitly reviews and approves the extension. The term of
the Amended Employment Agreement may be further extended for an additional
Successor Two-Year Term (or Terms), subject to earlier termination as provided
herein, provided that no later than 90 days prior to the end of such Successor
Two-Year Term, the Board of Directors explicitly reviews and approves the
extension. Reference herein to the term of this Agreement shall refer to both
the Initial Two-Year Term and any Successor Two-Year Term(s). If the Board of
Directors does not approve the renewal of this Agreement, this Agreement shall
terminate at the end of the two-year term, subject to earlier termination as
provided herein, and the Company and the Bank shall have no further obligation
to the Employee under this Agreement.
 
         3.            Employment. The Employee shall be employed as the
President and Chief Executive Officer of the Company and as the President and
Chief Executive Officer of the Bank. As such, the Employee shall have
supervision and control over the daily operations of the Company and the Bank,
shall render administrative and management services as are customarily performed
by persons situated in similar executive capacities, and shall have such other
powers and duties as the Board of Directors may prescribe from time to time. The
Employee shall also render services to any subsidiary or subsidiaries of the
Company or the Bank as requested by the Company or the Bank from time to time
consistent with his executive position.
 
         4.            Cash Compensation.
 
    (a)            Salary. The Company and the Bank jointly agree to pay the
Employee during the term of this Agreement a base salary (the "Salary"). The
Employee's annualized current Salary as of the Effective Date of this Agreement
shall be $200,000. Any Salary actually paid to the Employee by any Consolidated
Subsidiaries shall reduce the amount to be paid by the Company and the Bank to
the Employee. The Salary shall be paid no less frequently than monthly and shall
be subject to customary tax withholding. The amount of the Employee's Salary
shall be increased (but shall not be decreased) from time to time in accordance
with the amounts of salary approved by the Board of Directors or the board of
directors of any of the Consolidated Subsidiaries after the Effective Date. The
amount of the Salary shall be reviewed by the Board of Directors at least
annually during the term of this Agreement.
 
        (b)            Bonuses. The Employee shall be entitled to participate in
an equitable manner with all other executive officers of the Company and the
Bank in such performance-based and discretionary bonuses, if any, as are
authorized and declared by the Board of Directors for executive officers.
Bonuses provided for under this Agreement shall be paid no later than 21/2
months after the end of the year in which the Employee obtains a legally binding
right to such

 
3

--------------------------------------------------------------------------------

 
payments (or such other time that still qualifies the payment as a “short-term
deferral” under Section 409A).
 
(c)           Expenses. The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to the executive officers of the Company and the Bank, provided that
the Employee accounts for such expenses as required under such policies and
procedures.
 
5.             Benefits.
 
(a)            Participation in Benefit Plans. The Employee shall be entitled to
participate, to the same extent as executive officers of the Company and the
Bank generally, in all plans of the Company and the Bank relating to pension,
retirement, thrift, profit-sharing, savings, group or other life insurance,
hospitalization, medical and dental coverage, travel and accident insurance,
education, cash bonuses, and other retirement or employee benefits or
combinations thereof, in accordance with the rules for those plans. In addition,
the Employee shall be entitled to be considered for benefits under all of the
stock and stock option related plans in which the Company's or the Bank's
executive officers are eligible or become eligible to participate.
 
(b)            Fringe Benefits. The Employee shall be eligible to participate
in, and receive benefits under, any other fringe benefit plans or perquisites
which are or may become generally available to the Company's or the Bank's
executive officers, including but not limited to supplemental retirement,
incentive compensation, supplemental medical or life insurance plans, company
cars, club dues, physical examinations, financial planning and tax preparation
services, in accordance with the rules of any applicable plan. To the extent any
reimbursements or in-kind benefit payments under this Agreement are subject to
Section 409A, such reimbursements and in-kind benefit payments shall be made in
accordance with Treasury Regulation Section 1.409A- 3(i)(l)(iv).
 
6.             Vacations; Leave. The Employee shall be entitled (i) to annual
paid vacation in accordance with the policies established by the Board of
Directors for executive officers, and (ii) to voluntary leaves of absence, with
or without pay, from time to time at such times and upon such conditions as the
Board of Directors may determine in its discretion.
 
        7.             Termination of Employment.
 
       (a)            Involuntary Termination. The Board of Directors may
terminate the Employee's employment at any time, but, except in the case of
Termination for Cause or termination due to disability or death, termination of
employment prior to the expiration of the term of this Agreement shall entitle
Employee to severance compensation in accordance with the provisions of this
Section 7(a). In the event of Involuntary Termination other than after a Change
in Control which occurs during the term of this Agreement, the Company and the
Bank jointly shall, in the case of an Involuntary Termination described in
Section 1(g)(i) (i.e., at the direction of the Company or the Bank) or, in the
case of an Involuntary Termination described in Section 1(g)(ii) (i.e., by
action of the Employee), for a twelve (12) month period commencing on the Date
of Termination, (i) pay to the Employee the Salary at the rate in effect
immediately prior to the Date of Termination, payable in such manner and at such
times as the Salary would have been payable to the Employee under Section 4(a)
if the Employee had continued to be employed by the

 
4

--------------------------------------------------------------------------------

 
Company and the Bank, and (ii) provide to the Employee substantially the same
group life insurance, hospitalization, medical, dental, prescription drug and
other health benefits, and long-term disability insurance (if any) for the
benefit of the Employee and his dependents and beneficiaries who would have been
eligible for such benefits if the Employee had not suffered Involuntary
Termination, on terms substantially as favorable to the Employee, including
amounts of coverage and deductibles and other costs to him, as if he had not
suffered Involuntary Termination. Notwithstanding the foregoing, to the extent
the taxable payments under this Section 7(a) would be considered deferred
compensation (for purposes of Section 409A), and the Employee is considered a
“specified employee” (as defined in Section 409A), then no deferred compensation
shall be paid until the later of the 185th day following the Employee’s
Separation from Service (and any deferred compensation the payment of which is
delayed on account of the foregoing shall be paid on such date). The preceding
sentence shall be applied by treating as much of the payment due under this
Section 7(a) as “separation pay due to involuntary separation from service”
(within the meaning of Treasury Regulation Section 1.409A-1(b)(9)) (“Separation
Pay”) as is possible, so that such Separation Pay may be paid without regard to
the preceding sentence, and treating the Separation Pay as paid prior to the
deferred compensation, to the extent permitted by Section 409A. In addition, no
payment shall be made under this Section 7(a) that would cause the Bank to be
“undercapitalized” for purposes of Section 38(b) of the Federal Deposit
Insurance Act (FDIA”) or any successor provision. The failure of the Board to
renew this Agreement for a Successor Two-Year Term shall not be treated for
purposes of this Section 7(a) as giving rise to an Involuntary Termination.
 
(b)            Termination for Cause. In the event of Termination for Cause, the
Company and the Bank shall pay to the Employee the Salary and provide benefits
under this Agreement only through the Date of Termination, and shall have no
further obligation to the Employee under this Agreement. No payment shall be
made under Section 7(a) upon a Termination for Cause.
 
(c)            Voluntary Termination. The Employee's employment may be
voluntarily terminated by the Employee at any time upon 90 days' written notice
to the Company and the Bank or such shorter period as may be agreed upon between
the Employee and the Board of Directors. In the event of such voluntary
termination, the Company and the Bank shall be obligated jointly to continue to
pay to the Employee the Salary and provide benefits under this Agreement only
through the Date of Termination, at the time such payments are due, and shall
have no further obligation to the Employee under this Agreement. No payment
shall be made under Section 7(a) upon a voluntary termination described in this
Section 7(c).
 
(d)            Change in Control. In the event of Involuntary Termination after
a Change in Control which occurs at any time following the Effective Date while
the Employee is employed under this Agreement, the Company and the Bank jointly
shall pay to the Employee the amounts, and provide to the Employee the benefits,
that are prescribed in the Change in Control Severance Agreement. No payment
shall be made under Section 7(a) upon an Involuntary Termination after a Change
of Control.
 
(e)            Death. In the event of the death of the Employee while employed
under this Agreement and prior to any termination of employment, the Company and
the Bank jointly shall pay to the Employee's estate, or such person as the
Employee may have previously designated in writing, the Salary which was not
previously paid to the Employee and which he would have earned if he had
continued to be employed under this Agreement through the last
 
 
 
5

--------------------------------------------------------------------------------

 
day of the calendar month in which the Employee died, together with the benefits
provided hereunder through such date. Such payments shall conclude the Company’s
and the Bank’s obligations under this Agreement
 
    (f)            Disability. If the Employee becomes entitled to benefits
under the terms of the then-current disability plan, if any, of the Company or
the Bank (the "Disability Plan") or becomes otherwise unable to fulfill his
duties under this Agreement due to a disability, he shall be entitled to receive
such group and other disability benefits, if any, as are then provided by the
Company or the Bank for executive employees. Employee shall also be provided
with any leave or reasonable accommodations that are required by law. Following
the exhaustion of all applicable forms of leave and the application of all forms
of reasonable accommodation, if Employee remains unable to fulfill his duties
under this Agreement, this Agreement may be terminated by the Bank and Company
upon a resolution adopted by a majority of the disinterested members of the
Board of Directors. In the event of Employee’s termination due to disability,
the Company and the Bank shall be obligated jointly to continue to pay to the
Employee the Salary and provide benefits under this Agreement only through the
Date of Termination, at the time such payments are due, and shall have no
further obligation to the Employee under this Agreement, other than to comply
with the terms of any then-current disability plan provided for executive
employees. No payment shall be made under Section 7(a) upon a termination
described in this Section 7(f). If the Employee’s disability does not constitute
a disability within the meaning of Section 409A, and the Employee is a
“specified employee” within the meaning of Section 409A, then payments under
this Section 7(f) shall not commence until the earlier of the Employee’s death
or the sixth month anniversary of the Employee’s Separation from Service, with
any delayed payments being made with the first permissible payment.
 
    (g)            Temporary Suspension or Prohibition. If the Employee is
suspended and/or temporarily prohibited from participating in the conduct of the
Bank's affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA,
12 U.S.C. § 1818(e)(3) and (g)(1), the Bank's obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (1) pay the Employee all or part of the compensation withheld while
its obligations under this Agreement were suspended and (ii) reinstate in whole
or in part any of its obligations which were suspended, all in a manner that
does not violate Section 409A.
 
    (h)            Permanent Suspension or Prohibition. If the Employee is
removed and/or permanently prohibited from participating in the conduct of the
Bank's affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA,
12 U.S.C. §1818(e)(4) and (g)(1), all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.
 
    (i)            Default of the Bank. If the Bank is in default (as defined in
Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of the contracting parties.
 
    (j)            Termination by Regulators. All obligations under this
Agreement shall be terminated, except to the extent determined that continuation
of this Agreement is necessary for the continued operation of the Bank: (1) by
the Federal Reserve System or his or her designee,
 
 
 
6

--------------------------------------------------------------------------------

 
 
at the time the Federal Deposit Insurance Corporation enters into an agreement
to provide assistance to or on behalf of the Bank under the authority contained
in Section 13(c) of the FDIA; or (2) by the Federal Reserve System, at the time
it approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Federal Reserve System to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by any such action.
 
    (k)            Reductions of Benefits. Notwithstanding any other provision
of this Agreement, if payments and the value of benefits received or to be
received under this Agreement, together with any other amounts and the value of
benefits received or to be received by the Employee, would cause any amount to
be nondeductible by the Company or any of the Consolidated Subsidiaries for
federal income tax purposes pursuant to or by reason of Section 280G of the
Code, then payments and benefits under this Agreement shall be reduced (not less
than zero) to the extent necessary so as to maximize amounts and the value of
benefits to be received by the Employee without causing any amount to become
nondeductible pursuant to or by reason of Section 280G of the Code. The Employee
shall determine the allocation of such reduction among payments and benefits to
the Employee.
 
    (l)            Further Reductions. Any payments made to the Executive
pursuant to this Agreement, or otherwise, are subject to and conditioned upon
their compliance with 12 U.S.C. 1828(k) and any regulations promulgated
thereunder.
 
    8.           Notice of Termination. In the event that the Company or the
Bank, or both, desire to terminate the employment of the Employee during the
term of this Agreement, the Company or the Bank, or both, shall deliver to the
Employee a written notice of termination, stating whether such termination
constitutes Termination for Cause, Involuntary Termination, or termination due
to a disability as provided in Section 7(f), setting forth in reasonable detail
the facts and circumstances that are the basis for the termination, and
specifying the date upon which employment shall terminate, which date shall be
at least 30 days after the date upon which the notice is delivered, except in
the case of Termination for Cause. In the event that the Employee determines in
good faith that he has experienced an Involuntary Termination of his employment,
he shall send a written notice to the Company and the Bank stating the
circumstances that constitute such Involuntary Termination and the date upon
which his employment shall terminate due to such Involuntary Termination, which
date shall be at least 30 days after the date upon which the notice is delivered
and no later than 45 days after the event that Employee determines constitutes
the Involuntary Termination. In the event that the Employee desires to effect a
Voluntary Termination, he shall deliver a written notice to the Company and the
Bank, stating the date upon which employment shall terminate, which date shall
be at least 90 days after the date upon which the notice is delivered, unless
the parties agree to a date sooner. Notwithstanding the foregoing, for purposes
of Section 7(d), relating to payments on account of a Change in Control, the
notice provisions in the Change in Control Severance Agreement shall apply.
 
    9.           Attorneys’ Fees. The Company and the Bank jointly shall pay all
reasonable legal fees and related expenses (including the reasonable costs of
experts, evidence and counsel) incurred by the Employee as a result of (i) the
Employee's contesting or disputing any termination of employment, or (ii) the
Employee's seeking to obtain or enforce any right or benefit provided by this
Agreement or by any other plan or arrangement maintained by the
 
 
 
7

--------------------------------------------------------------------------------

 
 
Company or the Bank (or a successor) or the Consolidated Subsidiaries under
which the Employee is or may be entitled to receive benefits; provided that the
Company's and the Bank’s obligation to pay such fees and expenses is subject to
the Employee prevailing in any legal judgment or arbitration, with respect to
the matters in dispute.
 
    10.           No Assignments.
 
    (a)            This Agreement is personal to each of the parties hereto, and
no party may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other parties; provided,
however, that the Company and the Bank shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) by
an assumption agreement in form and substance satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company and/or the Bank would be required to perform it
if no such succession or assignment had taken place. Failure to obtain such an
assumption agreement prior to the effectiveness of any such succession or
assignment shall be a breach of this Agreement, and if it results in an
Involuntary Termination shall entitle the Employee to compensation and benefits
from the Company and the Bank in the same amount and on the same terms as the
compensation that Employee would be entitled to upon a termination for good
reason pursuant to the Change in Control Severance Agreement, but in no event
shall the Employee be entitled to damages under this provision and either
Section 7(a) or the Change in Control Severance Agreement . For purposes of
implementing the provisions of this Section 10(a), the date on which any such
succession becomes effective shall be deemed the Date of Termination.
 
    (b)   This Agreement and all rights of the Employee hereunder shall inure to
the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
    11.           Notice. For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or sent by
certified mail, return receipt requested, postage prepaid, to the Company and
Bank at their home offices, to the attention of the Board of Directors with a
copy to the Secretary of the Company and the Secretary of the Bank, or, if to
the Employee, to such home or other address as the Employee has most recently
provided in writing to the Company or the Bank.
 
    12.           Amendments. No amendments or additions to this Agreement shall
be binding unless in writing and signed by both parties, except as herein
otherwise provided.
 
    13.           Headings. The headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
 
    14.           Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
    15.           Governing Law. This Agreement shall be governed by the laws of
the State of Alaska.
 
 
 
8

--------------------------------------------------------------------------------

 
 
    16.           Mediation and Arbitration. Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in accordance with the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (the “AAA”) then in effect.
The parties shall first endeavor to settle the dispute through mediation
administered by the AAA before proceeding to arbitration. Each party shall bear
its own costs and expenses associated with mediation and arbitration, provided
that the prevailing party in arbitration shall be entitled to an award of its
reasonable attorneys’ fees and expenses associated with the arbitration. The
Bank and the Employee shall share equally the administrative fees and any other
fees or expenses assessed by AAA, as well as the mediator’s or arbitrator’s
compensation, travel expenses, and other mediator’s or arbitrator’s expenses or
charges associated with a mediation or arbitration. Judgment may be entered on
the arbitrator's award in any court having jurisdiction. The Federal Reserve
System may appear at any arbitration hearing but the decision is not binding on
the Federal Reserve System.
 
    17.           Deferral of Non-Deductible Compensation. In the event that the
Employee’s aggregate compensation (including compensatory benefits which are
deemed remuneration for purposes of Section 162(m) of the Code) from the Company
and the Consolidated Subsidiaries for any calendar year exceeds the maximum
amount of compensation deductible by the Company or any of the Consolidated
Subsidiaries in any calendar year under Section 162(m) of the Code (the “maximum
allowable amount”), then any such amount in excess of the maximum allowable
amount shall be mandatorily deferred with interest thereon at 4% per annum to a
calendar year such that the amount to be paid to the Employee in such calendar
year, including deferred amounts and interest thereon, does not exceed the
maximum allowable amount. Subject to the foregoing, deferred amounts including
interest thereon shall be payable at the earliest time permissible, as required
by Section 409A.
 
    18.           Obligations With Respect to Payments By Employers. The Company
shall reimburse the Bank promptly for its pro rata portion of the expenses
attributable to compensation paid to the Employee, based on the services he
provides to the Company. The amount of such reimbursement shall be equal to
Employee’s compensation paid by the Bank pursuant to this Agreement multiplied
by the fraction, the numerator of which shall be the number of days such person
devoted to the activities of the Company and the denominator of which shall be
three hundred and sixty-five (365) days. Each of the Bank and the Company will
act independently and no action by one will increase the financial obligation of
the other. Therefore, any involuntary termination of Employee by the Company
will not result in a payment by the Bank absent other action by the Bank.
 
    19.           Knowing and Voluntary Agreement. Employee represents and
agrees that he has read this Agreement, understands its terms, and that he has
the right to consult counsel of choice and has either done so or knowingly
waives the right to do so. Employee also represents that he has had ample time
to read and understand the Agreement before executing it and that he enters into
this Agreement without duress or coercion from any source.
 


* * * * *




 
9

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 

Attest: ALASKA PACIFIC BANCSHARES, INC.         /s/Julie M.
Pierce                                                        /s/Maxwell
Rule                                                    Julie M. Pierce,
Secretary  By: Maxwell Rule    Its: Chairman of the Board of Directors     
Attest: ALASKA PACIFIC BANK         /s/Julie M.
Pierce                                                      /s/Maxwell
Rule                                                     Julie M. Pierce,
Secretary  By: Maxwell Rule    Its: Chairman of the Board of Directors       
EMPLOYEE                /s/Craig E.
Dahl                                                        Craig E. Dahl 

 
 
10

--------------------------------------------------------------------------------